Exhibit 10.35

ENTREPRENEUR GROWTH CAPITAL
505 PARK AVENUE NEW YORK, NY 10022
 
 
December 28, 2007
 
Able Energy, Inc.
198 Green Pond Road Rockaway, NJ 07866


Ladies and Gentlemen:


We refer you to that certain Loan and Security Agreement between ABLE ENERGY,
INC., ABLE OIL COMPANY, ABLE ENERGY NEW YORK, INC., ABLE ENERGY TERMINAL, LLC,
and ABLE PROPANE, LLC (collectively referred to as "Borrower") and ENTREPRENEUR
GROWTH CAPITAL, LLC ("EGC") dated May 13, 2005 (the "Loan Agreement").
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Loan Agreement.
 
Borrower requests that EGC make an advance to the Borrower in excess of its
borrowing availability under the Loan Agreement in the amount of $250,000.00
(the "Overadvance") and EGC is amenable to making the Overadvance available to
Borrower under the following terms and conditions:

 
1.
Upon execution of this letter agreement, EGC shall make one or more advances to
Borrower in the aggregate amount of $250,000.00, which amount shall become part
of the Obligations.
   
2.
The Overadvance will be identified on E-GC's books as a separate loan and
Interest on the Overadvance shall be charged at the Accounts Interest Rate
specified in Section 3.1 of the Loan Agreement. The interest associated with
this Overadvance shall be in addition to the Minimum Monthly Interest Charge
and shall not be considered when determining if the Minimum Monthly Interest
Charge is applicable.
    3.
Borrower agrees to repay the Overadvance, and hereby authorizes EGC to reduce
the Overadvance by applying $10,000.00 per business day from Borrower's
availability under the Loan Agreement. The daily repayment of the Overadvance
shall commence January 7, 2008 and shall continue each business day thereafter
until the Overadvance is paid in full. Notwithstanding the foregoing, the
outstanding amount of the Overadvance shall be immediately due and payable upon
(a) the occurrence and continuation of an Event of default under the Loan
Agreement; or (b) termination of the Loan Agreement, whether by default,
acceleration or otherwise.

 

--------------------------------------------------------------------------------


 
4.
Notwithstanding anything set forth to the contrary in the Loan Agreement.
Borrower shall pay EGC an accommodation fee for arranging the Overadvance as
follows: (a) a non-refundable fee in the amount of one percent (1.0%) of the
gross amount of the Overadvance (i.e., $2,500,00) fully earned and payable on
the day the Overadvance is extended.
   
5.
In addition to the foregoing, Borrower agrees that EGC may charge an internal
transfer fee of $5.00 per transfer associated with the payments of the
Overadvance and Borrower shall also remit to EGC a S250.00 documentation fee in
consideration of EGC documenting this accommodation.

 
Borrower further agrees that EGC may transfer funds from Borrower's accounts
receivable account in payment of all obligations due under the Overadvance,
including but not limited to the: (a) the payments specified above, (b) the fees
specified herein, and (c) the interest and fees specified in the Loan Agreement
and herein.
 
Borrower acknowledges that: (a) EGC's agreement to provide the Borrower with
this Overadvance shall not obligate EGC to make any other overadvances or any
other additional accommodations to or for the benefit of the Borrower, and (b)
additional overadvances, if any, requested by Borrower will be subject to
additional fees and charges. Moreover, any future overadvances will continue to
be discretionary and require, among other things, certain financial information
such as cash flows and uses, and repayment terms,.
 
Except as hereby or heretofore amended or supplemented, the Loan Agreement shall
remain in full force and effect in accordance with its original terms and
conditions.
 
this space intentionally left blank
signature page follows
 
Page 2 of 3

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth your and our understanding, please execute
the enclosed copy of this letter in the spaces provided below and return such
executed copy to the undersigned as soon as possible. This letter amendment may
be executed in counterparts. Each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument. An executed
facsimile of this letter amendment shall be deemed to be a valid and binding
agreement between the parties hereto,

 

  Very truly yours,       ENTREPRENEUR GROWTH CAPITAL       By: /s/ Charles Bert
  Name: Charles Bert   Title: Vice President    
CONSENTED AND AGREED TO
this ___ day of December 2007
     
ABLE ENERGY, INC.
a Delaware Corporation
ABLE ENERGY, INC.
a New Jersey Corporation
    By: /s/ Gregory Frost By: /s/ Christopher Westad Name: Gregory Frost Name:
Christopher Westad Title: Chief Executive Officer Title: President        
ABLE ENERGY NEW YORK, INC.
a New York Corporation
      By: /s/ Christopher Westad   Name: Christopher Westad   Title: President  
       
ABLE PROPANE, LLC
a New Jersey limited liability company
ABLE ENERGY TERMINAL, LLC
a New Jersey limited liability company
    By:      Able Energy, Inc. By:      Able Energy, Inc. Its:      Sole Member
and Manager Its:      Sole Member and Manager    
By: /s/ Christopher Westad
By: /s/ Christopher Westad
Name: Christopher Westad
Name: Christopher Westad
Title: President
Title: President

 
 
Page 3 of 3